DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, 15, and 17-20 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Shafer et al. (US 2004/0104787).
Shafer (e.g. Figs. 1-5b) teaches a device including: a body (e.g. 26,28) of an annular shape having an outer radial surface and an inner radial surface forming an inner bore through the body; slots (e.g. 34 and 36, e.g. see Fig. 3) are through the body from the outer to inner surface radially; the slots receive a circuit board and since the board is inserted in the slots on the sides it prevents rotation (i.e. the slots provide an anti-rotation device) in the bore and the board includes ground strips to provide a ground contact (i.e. a stable ground contact since the slots hold the board, e.g. see [0033]) (Claim 11); the body has a first portion having a first outer diameter (e.g. OD2) and a second greater outer diameter portion (OD1) that are axially adjacent to each other (e.g. see Fig. 2) (Claim 12); the body includes 3rd outer diameter portion (e.g. the region of the body (28) that is located at the seal/ring (30) in Fig. 2 when parts 26 and 28 are assembled together (e.g. see [0032])) and the region/3rd portion (28) at the seal/ring location has a greater outer diameter than the 2nd portion (OD1), and the second portion is axially between the first portion (OD2) and 3rd portion (Claim 15); the inner diameter of the body has 1st and 2nd portions that are different diameters (e.g. see Fig. 2 where 26 has a changing interior diameter) (Claim 17); the slots (34, 36) are radially extending through surfaces of the body and are circumferentially offset and the body includes circumferentially extending surfaces that extend between the slots (e.g. the slots are on opposite sides of the annular body and the body has the circumferentially connecting top and bottom portions between the slots (Claims 18, 19); and the slots are at an end of the body (e.g. see Fig. 3) (Claim 20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-68 of U.S. Patent No. 10,811,749. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach all of the present claim subject matter either in the same terms or in different terms (or obvious combinations of the various patent claimed subject matter) resulting in the same structural elements and/or steps but the patent claims are more comprehensive/narrow, and the stable ground contact of present claims 1, 7, and 11 would have been obvious since the patent claims teach that the coupling member is configured to prevent the signal conditioning circuit device from  rotating and can be used as a ground contact so obviously since the ground contact is associated with the prevention of rotation a stable ground contact would be expected and obvious.

Claims 6 and 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 10,868,373. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach all of the present claim subject matter either in the same terms or in different terms (or obvious combinations of the various patent claimed subject matter) resulting in the same structural elements and/or steps but the patent claims are more comprehensive/narrow, and the attenuating of DC signals would have been obvious because the patent claims include ground isolation which would obviously provide a DC path for unwanted DC signal energy (i.e. attenuating) as is a fundamental characteristic of grounding.


Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/953,631 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teach all of the present claim subject matter either in the same terms or in different terms (or obvious combinations of the various patent claimed subject matter) resulting in the same structural elements and/or steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claims 13-14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen E. Jones/Primary Examiner, Art Unit 2843